Citation Nr: 0908499	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) for the period prior 
to May 8, 2006.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period beginning May 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968, and from April 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  In July 2007, the Board 
remanded this matter for further development.

In March 2007, the Veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA duty to 
assist requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  38 C.F.R. § 3.159.

In its July 2007 remand, the Board requested that the AMC/RO 
obtain any PTSD treatment records from the Vet Center.  The 
August 2007 letter from the AMC/RO to the Veteran made no 
specific request for the location of such records and there 
is no indication in the claims folder that AMC personnel ever 
attempted to obtain records from the Scranton Vet Center.  
There are references found in VA outpatient treatment records 
to the Veteran's irregular attendance at the Scranton Vet 
Center, but no copies of Vet Center records are found in the 
claims folder.  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that a remand by the 
Board confers on the Veteran or other claimant, as a matter 
of law, the right to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, 
the Board notes that a July 2008 VA outpatient psychology 
record noted the Veteran's interest in returning to the 
Scranton Veteran's Center for group psychotherapy.  
Therefore, the Board finds additional development is required 
prior to appellate review, and all existing medical records 
from the Scranton Vet Center that pertain to the Veteran 
should be obtained and associated with the claims folder.

The Board's review of the claims folder also discloses a 
discharge summary and a summary of treatment from the spring 
of 2008 when the Veteran was a patient at the Coatesville, 
Pennsylvania VA Medical Center ("VAMC") from March 2008 to 
May 2008.  However, the treatment records, nurses' notes and 
other medical records related to inpatient individual and 
group psychotherapy are not found in the claims folder.  The 
Court has held that fulfillment of VA's duty to assist 
includes the procurement and consideration of any clinical 
data of which VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  Hence, on remand the 
AMC/RO should obtain the inpatient treatment records from the 
Coatesville VAMC from March 2008 to May 2008. 

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO must obtain all 
outstanding pertinent medical records from all VA facilities 
where the Veteran has received treatment for PTSD, including 
any treatment records from the Wilkes-Barre, Pennsylvania 
VAMC since August 2008.

The Veteran's last VA examination for rating PTSD was 
conducted in August 2006.  VA has the authority to schedule a 
compensation and pension examination when such is deemed to 
be necessary, and the Veteran has an obligation to report for 
that examination.  The Board notes that the VA examiner in 
August 2006 did not have access to the records from the Vet 
Center, and this examination took place nearly three years 
ago and before the Veteran's inpatient treatment at 
Coatesville VAMC.  Pursuant to 38 C.F.R. § 3.327(a), an 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the severity of a 
disability.  See also 38 C.F.R. § 3.159.  Therefore, after 
obtaining any missing treatment records from the Vet Center 
and the Coatesville VAMC, the Veteran must be afforded a new 
VA psychiatric examination to obtain pertinent findings to 
assess the current severity of his PTSD and its effects on 
his employment and daily life.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, that treated the Veteran 
for his PTSD.  Of particular interest are 
any outstanding records of evaluation 
and/or treatment of this disorder from the 
Scranton, Pennsylvania, Vet Center; any 
outstanding VA treatment records from the 
Coatesville VAMC, from March 2008 to the 
present; and any outstanding VA treatment 
records from the Wilkes-Barre VAMC, from 
August 2008 to the present.  After the 
Veteran has signed the appropriate 
releases, pertinent records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
Veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The examination report should include 
discussion of the Veteran's documented 
medical history and assertions, as well as 
an occupational and social history.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The psychiatric examiner should identify 
what symptoms, if any, the Veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner should assign a 
Global Assessment of Functioning (GAF) 
score for the Veteran's PTSD consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.

The examiner is requested to indicate 
which of the following, (a), (b), (c), or 
(d) best describes the Veteran's current 
mental impairment from his service-
connected PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; or,

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; or,

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short-and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships; 
or,

(d)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

Adequate reasons and bases should be 
provided to support the opinions provided.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




